Name: Commission Regulation (EC) No 1083/2003 of 24 June 2003 amending Regulation (EC) No 858/2003 with regard to fishing for blue whiting by vessels flying the flag of Germany and the Netherlands
 Type: Regulation
 Subject Matter: fisheries;  Europe;  maritime and inland waterway transport
 Date Published: nan

 Avis juridique important|32003R1083Commission Regulation (EC) No 1083/2003 of 24 June 2003 amending Regulation (EC) No 858/2003 with regard to fishing for blue whiting by vessels flying the flag of Germany and the Netherlands Official Journal L 156 , 25/06/2003 P. 0013 - 0013Commission Regulation (EC) No 1083/2003of 24 June 2003amending Regulation (EC) No 858/2003 with regard to fishing for blue whiting by vessels flying the flag of Germany and the NetherlandsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2847/93 of 12 October 1993 establishing a control system applicable to the common fisheries policy(1), as last amended by Regulation (EC) No 806/2003(2), and in particular Article 21(3) thereof,Whereas:(1) Measures on prohibiting fishing for blue whiting in the waters of ICES Vb (Faeroese waters) have been adopted by Commission Regulation (EC) No 858/2003 of 16 May 2003 prohibiting fishing for blue whiting by vessels flying the flag of a Member State with the exception of Denmark and the United Kingdom(3).(2) Quantities of blue whiting to be fished in the waters of the said zone have been transferred by a Member State to Germany and the Netherlands. Fishing for blue whiting in that zone by vessels flying the flag of Germany and the Netherlands must consequently be reopened with effect from 18 May 2003.(3) Regulation (EC) No 858/2003 should be amended accordingly,HAS ADOPTED THIS REGULATION:Article 1Commission Regulation (EC) No 858/2003 is amended as follows:1. in the title, the words "flying a flag of a Member State with the exception of Denmark and the United Kingdom" are replaced by "flying the flag of certain Member States";2. in the first and second subparagraphs of Article 1, the words "with the exception of Denmark and the United Kingdom" are replaced by "with the exception of Denmark, Germany, the Netherlands and the United Kingdom".Article 2This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union.It shall apply from 18 May 2003.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 24 June 2003.For the CommissionJÃ ¶rgen HolmquistDirector-General for Fisheries(1) OJ L 261, 20.10.1993, p. 1.(2) OJ L 122, 16.5.2003, p. 1.(3) OJ L 123, 17.5.2003, p. 17.